Citation Nr: 1431867	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954 and from March 1954 to August 1971.  The appellant is the deceased Veteran's adult son. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, that determined no accrued benefits were due.

A July 2012 Agency of Original Jurisdiction (AOJ) letter informed the appellant the Board Hearing he requested was scheduled for September 25, 2012.  The claims file reflects no evidence of the letter having been returned as undeliverable.  The appellant failed to appear for his scheduled hearing, and the claims file reflects no evidence of him having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).

In a January 2008 decision, the AOJ denied a claim for plot or interment allowance.  There is no indication the appellant appealed that decision.  The appellant's appeal relates solely to the issue of any amounts due the Veteran at the time of his death.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2007.

2.  At the time of his death, service connection was in effect for hypertension and diabetes, both granted by a May 2007 rating decision.
3.  The Veteran had no appeal or claim pending at the time of his death.

4.  The appellant is the Veteran's son, and he was born in December 1958.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The RO fully complied with the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002).  Letters dated in January 2008 and March 2010 informed the appellant of what was required to prove his claim and VA's duty to assist him.  See 38 C.F.R. § 3.159.  He makes no assertion of a lack of assistance or of being unaware.  Hence, the Board finds VA complied with the VCAA notice and assistance requirements, and further discussion would serve no useful purpose.

Analysis

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57.  

The appellant reported in his claim for accrued benefits that he was the Veteran's son and was born in December 1958.  As such, he was over the age of 23 at the time of the Veteran's death and did not meet the definition of a child.

In his written submissions, the appellant asserted the Veteran was entitled to more benefits than actually paid while he alive.  The appellant's contentions were based on Combat Related Special Compensation.  See Pub. L. 107-314, Section 636, as amended by Pub. L. 108-136.  In a June 2010 letter, the appellant appeared to assert the Veteran was entitled to 100 percent of both his military retirement pay and his disability pay, which the appellant asserted "entitled me to something because the law was change[d]. . . ."

Following the Veteran's October 2006 claim for service connection, a May 2007 rating decision granted service connection for hypertension with renal insufficiency with a 60-percent rating, effective in October 2006; and, diabetes mellitus with a 20-percent rating, effective in October 2005.  A July AOJ letter informed the Veteran the amount of his combat-related disability was 20 percent.  The Veteran did not appeal either of those determinations.  Hence, there were no claims pending at the time of his death.

As a June 2009 AOJ letter informed the appellant, any additional amounts due the Veteran as combat-related disability pay at the time of his death would be paid to his estate.  In any event, such amounts are not deemed accrued benefits; and, even if they are, as an adult child the appellant is not within the class of designated survivors eligible to receive payment of such benefits.  See 38 C.F.R. § 3.1000(a).  Hence, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of accrued benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


